DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlrot WO 2018/046077.
Claim 1, Dahlrot teaches a multi-angle sorter 1 comprising: a frame 2 having a perimeter about a central axis R2; an omnidirectionally endless conveyor belt 3 having an exterior surface and an interior surface bounding an interior of the conveyor belt 3, wherein the frame 2 is disposed in the interior Fig. 1; a roller drive 21 having a plurality of roller sets 20 arranged in pairs of diagonally opposite roller sets 20 at different radial angles about the central axis Fig. 2, wherein each of the pairs of diagonally opposite roller sets 20 selectively engages the conveyor belt 3 to drive the conveyor belt 3 over the frame 2 at a corresponding radial angle P11 L25-35.
Claim 2, Dahlrot teaches the perimeter of the frame 2 is polygonal with an even number of radially outer sides and wherein the multi-angle sorter 1 comprises a shaft of 7 mounted at to the frame 2 along each radially outer side and a plurality of omniwheels 7 mounted on each shaft of 7 in rolling contact with the interior surface of the conveyor belt 3 P8 L25-35
Claim 3, Dahlrot teaches each of the roller sets 20 includes: a passive roller 25 at a fixed position below the conveyor belt 3; a powered drive roller 21 below the conveyor belt 3 and movable from a driving position in contact with the exterior surface of the conveyor belt 3 to a non-driving position out of contact with the conveyor belt; a pinch roller 7 attached to the frame 2 in the interior of the conveyor belt 3 and movable from a pinching position against the interior surface pinching the conveyor belt 3 between itself and the passive roller 25 contacting the exterior surface and the drive roller 21 in the driving position and a non-pinching position out of contact with the interior surface of the conveyor belt 3 P12 L5-30.
Claim 4, Dahlrot teaches the passive roller 25, the drive roller 21, and the pinch roller 7 rotate on axes perpendicular to the direction of the corresponding radial angle Fig. 2.
Claim 5, Dahlrot teaches the passive roller 25 is radially farther from the central axis of the frame 2 than is the powered drive roller 21 Fig. 1.
Claim 8, Dahlrot teaches the powered drive roller 21 is a motorized roller via 23,24.
Claim 11, Dahlrot teaches the pinch rollers 7 of at least one pair of the diametrically opposite roller sets 20 are in the pinching position at all times to support the frame 2 and the conveyor belt 3 P8 L25-35.
Claim 12, Dahlrot teaches a controller 30 controlling the roller drive 21 to drive the conveyor belt 3 at a selected radial angle over the frame 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlrot WO 2018/046077 in view of Marosan U.S. Patent No. 4,126,506.
Claim 9, Dahlrot teaches each of the roller sets 20, but does not teach as Marosan teaches includes a spring biasing of 423 (to bias the pinch roller 7 of Dahlrot) toward the non-pinching position. It would be obvious to one of ordinary skill to use the spring of Marosan (as being used in the damping unit 413 in the drive unit 20 of Dahlrot) to control the restriction against movement provided by the unit.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlrot WO 2018/046077 in view of Bonnet U.S. Patent No. 5,372,238.
Claim 13, Dahlrot does not teach as Bonnet teaches the omnidirectionally endless 108 is formed of a rubber or rubber-like material sealed by welding, gluing, or vulcanizing (which is known in the art of conveyor belts). It would be obvious to specify the belt of Bonnet into the invention of Dahlrot for additional information, although which are very common in the art of conveyor belts.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carmeli U.S. Patent Application Publication No. 2016/0300291 in view of Dahlrot WO 2018/046077.
Claim 14, Carmeli teaches a grid sorter 20 comprising: a plurality of first conveyor lines 12 arranged in parallel in a first direction and including series of first conveyors 12; a plurality of second conveyor lines 12 arranged in parallel in a second direction transverse to the first direction and including series of second conveyors forming a first grid of the first conveyor lines intersecting the second conveyor lines at a plurality of intersections Fig. 2 P0027; wherein at least some of the first and second conveyors 12 are multi-angle sorters 16 disposed at selected intersections, a plurality of discharges 14a-b adjacent at least some of the multi-angle sorters 16 in the first and second conveyor lines 12 to receive articles from the multi-angle sorters 16 via 12; but does not teach as Dahlrot teaches each of the multi-angle sorters including: a frame 2 having a perimeter about a central axis R2; an omnidirectionally endless conveyor belt 3 having an exterior surface and an interior surface bounding an interior of the conveyor belt 3 Fig. 2, wherein the frame 2 is disposed in the interior Fig. 1; a roller drive 21 having a plurality of roller sets 20 arranged in pairs of diagonally opposite roller sets at different radial angles about the central axis Fig. 2; wherein each of the pairs of diagonally opposite roller sets 20 selectively engages the conveyor belt 3 to drive the conveyor belt 3 over the frame 2 along a corresponding radial angle in the first direction, the second direction, or another direction toward one of the discharges P12 L5-30. It would be obvious to one of ordinary skill to use the multi-angle sorter of Dahlrot into the invention of Carmeli for additional flexibility.
Allowable Subject Matter
Claims 6-7, 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS